 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 S. WAQAR HASIB (CABN 234818)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Fax: (415) 436-6982
          waqar.hasib@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                      )   CASE NO. CR 17-00387 CRB-1
                                                    )
14           Plaintiff,                             )   MANUAL FILING NOTIFICATION REGARDING
                                                    )   EXHIBTS 4 AND 9 TO THE UNITED STATES’
15      v.                                          )   SENTENCING MEMORANDUM
                                                    )
16   AMER SINAN ALHAGGAGI,                          )
                                                    )
17           Defendant.                             )
                                                    )
18

19           Exhibits 4 and 9 to the United States’ Sentencing Memorandum are being filed manually rather
20 than e-filed because they are two CDs containing video files.

21

22 Dated: December 5, 2018                              Respectfully submitted,
23                                                      ALEX G. TSE
                                                        United States Attorney
24
                                                                       /s/
25                                                      S. WAQAR HASIB
                                                        Assistant United States Attorney
26

27

28
     MANUAL FILING NOTIFICATION
     RE: EX. 4 AND EX. 9 TO USA’S SENTENCING MEMO
     CASE NO. CR 17-00387 CRB-1                         1
